Appeal by the People from a trial order of dismissal of the County Court, Westchester County, rendered March 21, 1975, in open court, which set aside a jury verdict finding defendant guilty of grand larceny in the second degree and dismissed the indictment as against him. *961Order affirmed. We have considered this appeal on the merits (see People v Brown, 40 NY2d 381, 391). The circumstantial evidence adduced failed to establish guilt of grand larceny in the second degree beyond a reasonable doubt, This failure of proof warranted the Trial Judge’s determination, after the jury’s verdict of guilty, in setting aside the verdict and dismissing the indictment as against the defendant. Hopkins, Acting P. J., Martuscello, Cohalan and Damiani, JJ., concur.